DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant's argument, filed on 01/07/2021, with respect to claims 1-20 under double patenting have been fully considered and they are persuasive. The rejection is withdrawn.

Allowable Subject Matter

3.	Claims 1-20 are allowed subject to the Terminal Disclaimer filed on 01/07/2021.

Reason for Allowance

4	The following is a statement of reasons for the indication of allowable subject matter:
5.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “a processor for detecting the material within the sample responsive to a comparison of a unique combination of the first signature and the second signature detected by the Raman spectroscopic unit and the infrared spectroscopic unit with the plurality of unique combinations of the first signature and the second signature within the database and for determining a matching unique combination of the first signature and the second signature within the database, wherein identification of the unique combination of the first signature and the second signature enables detection of the material not detectable using either the first signature or the second signature alone”, along with all other limitations of claim 1. 
6.	As to Claim 5, the prior arts of record alone or in combination fails to teach or suggest the claimed “a processor for detecting the material within the sample responsive to a comparison of a unique combination of the first signature and the second signature detected by the first spectroscopic unit and the second spectroscopic unit with the plurality of unique combinations of the first signature and the second signature within the database and for determining a matching unique combination of the first signature and the second signature within the database, wherein identification of the unique combination of the first signature and the second signature enables detection of the material not detectable using either the first signature or the second signature alone”, along with all other limitations of claim 5.
7.	As to Claim 11, the prior arts of record alone or in combination fails to teach or suggest the claimed “a processor for detecting the material within the sample responsive to a comparison of a unique combination of the first signature and the second signature detected by the Raman spectroscopic unit, the infrared spectroscopic unit and the OAM spectroscopic unit with the plurality of unique combinations of the first signature, the second signature and the third signature within the database and for determining a matching unique combination of the first signature, the second signature and the third signature within the database, wherein identification of the unique combination of the first signature, the second signature and the third signature enables detection of the material not detectable using any of the first signature, the second signature or the third signature alone”, along with all other limitations of claim 11.
8.	As to Claim 15, the prior arts of record alone or in combination fails to teach or suggest the claimed “detecting the material within the sample responsive to a comparison of a unique combination of the first signature and the second signature detected by the first spectroscopic unit and the second spectroscopic unit with a plurality of unique combinations of the first signature and the second signature within a database, each of the plurality of unique combinations of the first signature and the second signature associated with a particular material; and
identifying a matching unique combination of the first signature and the second signature within the database, wherein the identification of the unique combination of the first signature and the second signature enables detection of the material not detectable using either the first signature or the second signature alone”, along with all other limitations of claim 15.
9.	Elgort (US 2010/0317959 A1) teaches an apparatus for detecting a material within a sample but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886